Title: From Benjamin Franklin to Francis Hopkinson, 4 June 1779
From: Franklin, Benjamin
To: Hopkinson, Francis


Dear Friend,
Passy June 4. 1779.
I received your kind Letter of the 22d Octr. last, which gave me great Pleasure as it inform’d me of your Welfare, and of your Appointment to the honourable Office of Treasurer of Loans. I think the Congress judg’d rightly in their Choice. An Exactness in Accounts, and scrupulous Fidelity in Matters of Trust, are Qualities for which your Father was eminent, and which I was persuaded were inherited by his Son when I took the Liberty of naming you one of the Executors of my Will, a Liberty which I hope you will excuse.
I am sorry for the Losses you have suffer’d by the Goths and Vandals, but hope it will be made up to you by the good Providence of God, and the Good Will of your Country to whom your Pen has occasionally been of Service. I am glad the Enemy have left something of my Gimcrackery that is capable of affording you Pleasure. You are therefore very welcome to the Use of my Electrical and Pneumatic Machines as long as you think proper. I inclose you a little Piece or two of Oxford Wit, which I lately recd hoping they may afford you a few Minutes Amusement. Present my Respects to your good Mother and Sisters, and believe me ever, My Dear Friend, Yours most affectionately
B Franklin 
  
    
      P.S. Permit me to recommend the new Minister, M. le Chevalier De la Luzerne to your Civilities as a Gentleman of most amiable Character here, and a hearty Friend of the American Cause. If you can in any Respect be serviceable to him, you will much oblige me.
      }
  
  Fras. Hopkinson Esqr—
 
Notation: Franklin. Donnée par Mademoiselle Elisabeth hopkinson. à Philadelphie.—
